DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/01/2021.  This action is made FINAL.  

2.	Claims 1-5, 7-12, 14-16 and 18-23, 18-19 and 21-23 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 1, 8, and 15 have been amended.  Claims 21-23 are newly added.




Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, a new ground(s) of rejection is made in view of Syed Kamal et al., US 2019/0259212 A1, Daniel Fuchs et al., US 2016/0180602 A1 and Ryan McTaggart et al., 2017/0084082 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed Kamal et al., US 2019/0259212 A1 in view of Daniel Fuchs et al., US 2016/0180602 A1 and further in view Ryan McTaggart et al., 2017/0084082 A1.


Independent claim 1, Kamal discloses a method for providing a personalized augmented reality (AR) display, the method comprising: 

obtaining, at an augmented reality apparatus, image data of a camera field of view (i.e. image sensor captures field of view – Para 34, 35), the camera field of view comprising a field of view of an externally oriented camera of the augmented reality apparatus (i.e. AR presentation system camera capture field of view – Para 35, 37, 76), wherein the AR apparatus is configured to implement an AR framework, the AR framework comprising a signature engine communicatively connected to an AR database (i.e. AR system includes storage facility used to identify a target object – Para 58, 59; Fig. 1 “108”);

identifying a first object in the camera field of view based on the image data (i.e. recognize a target object – Para 54); 

mapping a position of the first object relative to an augmented reality (AR) field of view (i.e. target objects are associated with a real world location, e.g. user field of view – Para 61, 68), the AR field of view comprising a portion of the camera field of view in which augmented reality (AR) content can be displayed (i.e. AR content displayed to user – Para 39, 94; Fig. 8 “802”); 




obtaining, by the signature engine, from the AR database a result of a comparison of the signature of the first object against signatures in the AR database (i.e. using a library of target object profiles to identify a matching target object profile – Para 34, 59, 61, 80);

determining, based on the identity of the first object, whether the first object comprises an augmentation target (i.e. performing target object recognition by comparing a target object profile – Para 79), the augmentation target comprising an identified object which can be associated with an item of AR content (i.e. target object identification involving successful identification of object features can associate augment reality content – Para 81, 83); and 

responsive to determining that the first object comprises the augmentation target, displaying, an item of AR content associated with the augmentation target in the AR field of view (i.e. target object identification involving successful identification of object features associates augment reality content with the target object – Para 81, 83; Fig. 8 “802”).  



It would have been obvious at the effective date of invention to combine Fuchs’ displaying on the internally-facing display with the method of Kamal because Fuchs’ display of AR content through a viewing unit which may be a device that similarly displays AR content as part of a scene provides an improvement upon a design choice of a variety of viewing devices useable to display AR content. 


Kamal fails to disclose the signature of the first object comprising a descriptor of an identity and a location of the first object; signatures of objects comprising augmentation targets stored; wherein signatures of objects comprise a primary key (PK) of the AR database.

McTaggart discloses the signature of the first object comprising a descriptor of an identity and a location of the first object (i.e. a UUID, e.g. unique identifier – Para 34 – is associated with a scanned target, e.g. camera captured object, - Para 37 – and a geolocation of the user device – Para 38);  

signatures of objects comprising augmentation targets stored (i.e. the UUID is used to obtain, from a server, an AR experience, e.g. AR overlay content, when a scanned target matches the target of an activated target file – Para 37); 

wherein signatures of objects comprise a primary key (PK) of the AR database (i.e. the UUID is used to acquire the experience file associated with the UUID stored at a server – Para 38). 

It would have been obvious at the effective date of invention to combine McTaggart’s  signature of the first object comprising a descriptor of an identity and a location of the first object; signatures of objects comprising augmentation targets stored; wherein signatures of objects comprise a primary key (PK) of the AR database with the method of Kamal in view of Fuch’s because McTaggart’s UUID, e.g. unique identifier, that is associated with target objects, and used to obtain corresponding AR experience data, e.g. augmentations, based on target objects matching a file of target objects is exemplary of data defined by Kamal’s target object profiles that are stored in a library and used to determine the location of associated virtual content.  Therefore, the combination yields predictable results. 



Claim 2, Kamal discloses the method of claim 1, wherein the item of AR content associated with the augmentation target comprises at least one of visual content previously assigned to the augmentation target (i.e. a message created and placed by another – Para 85). 

user interface (UI) for assigning AR content to the augmentation target, which Fuchs discloses (i.e. the AR system supports management of system objects, e.g. AR content, and the visibility of the system objects based on user access rights - Para 50-52; the AR system provides a user interface - Para 188 - and enables an agent, e.g. a user device, to create system objects, e.g. AR content - Para 278).  

It would have been obvious at the effective date of invention to combine Fuchs’ user interface (UI) for assigning AR content to the augmentation target with the method of Kamal because Fuchs’ method of enabling a user to both leave an AR content and view hidden AR content provides an improved variety of actions that can be performed by system users (Fuchs, Para 278). 



Claim 3, Kamal discloses the method of claim 1, wherein the item of AR content is displayed at a location in the AR field of view (i.e. AR content displayed to user – Para 39, 94) based on the mapped position of the first object relative to the AR field of view (i.e. AR content is projected at the position of the target physical surface – Para 73, 97).  

Kamal fails to disclose displaying on the internally-facing display.




Claim 4, Kamal discloses the method of claim 3, wherein the item of AR content is displayed, at a location in the AR field of view determined not to obstruct at least one of the first object (i.e. AR displayed adjacent recognized target – Fig. 8 “802, 402”) or a second item of AR content in the AR field of view. 

Kamal fails to disclose displaying on the internally-facing display.

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 5, Kamal discloses the method of claim 1, further comprising: identifying, based on the image data, a parent object to the first object in the camera field of view (i.e. using target object features to identify a room table as a target object – Para 67);
wherein the first object comprises at least one of a surface of the parent object or a part of the parent object (i.e. the target object may be a tabletop area – Para 67).

Fuchs also discloses the method of claim 1, further comprising: identifying, based on the image data, a parent object to the first object in the camera field of view (i.e. points of interest are associated with physical locations – Para 47 - and are described by frame geometry used to recognize physical objects, e.g. a first object such as a 2D 





Claim 7, Kamal discloses displaying AR content (Fig. 8) that is hidden (Para 85).
Fuchs discloses the method of claim 1, wherein the item of AR content associated with the augmentation target is selected based on a user profile of a user of the augmented reality apparatus (i.e. the item of AR content displayed on the AR device is associated with the point of interest, e.g. augmentation target, based on the AR device user’s access rights – Para 115, 116; access rights are associated with device/ agent – Para 64, 77 – that controls visibility of AR content – Para 118; a user’s profile can control content displayed – Para 121), which Kamal fails to disclose.

It would have been obvious at the effective date of invention to combine Fuchs’ item of AR content associated with the augmentation target is selected based on a user profile of a user of the augmented reality apparatus with the method of Kamal because 
 

 Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 9-12, 14, and 16-19, the corresponding rationale as applied in the rejection of claims 2-4 apply herein.



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

Claims 21-23, Kamal discloses target object profiles that are stored in a library and used to determine the location of associated virtual content (Para 58, 59).

Kamal fails to disclose the method of claim 1, wherein the signature of the first object is an encoded unique descriptor of the identity and location of the first object, which McTaggart discloses (i.e. UUID is a string of 32 hexadecimal digits).

.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619